         Case 1:10-cr-00905-LTS Document 2300-1 Filed 03/30/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - X-
                                                                     :
UNITED STATES OF AMERICA                                             :
                                                                     :
                            -v.-                                     :
                                                                     :    FINAL ORDER OF FORFEITURE
MANUEL GEOVANNY RODRIGUEZ-PEREZ,                                     :
          a/k/a “Manuel Rodriguez,”                                  :    S38 10 Cr. 905 (LTS)
          a/k/a “Andres Garcia,”                                     :
          a/k/a “Manny,”                                             :
          a/k/a “Shorty,”                                            :
          a/k/a “El Monstro,”                                        :
                                                                     :
                           Defendant.                                :
                                                                     :
 ------------------------------------ X
                     WHEREAS, on or about June 7, 2016, the Court entered a Consent Preliminary

Order of Forfeiture as to Subject Property/Money Judgment (the “Preliminary Order of

Forfeiture”) (D.E. 1839), which ordered the forfeiture to the United States of all right, title and

interest of MANUEL GEOVANNY RODRIGUEZ-PEREZ, a/k/a “Manuel Rodriguez,” a/k/a

“Andres Garcia,” a/k/a “Manny,” a/k/a “Shorty” a/k/a “El Monstro,” (the “Defendant”) in, among

other things, the following property:

                i.      all that lot or parcel of land, together with its buildings, appurtenances,
                        improvements, fixtures, attachments and easements, located at Property No.
                        076400234742, Title No. 163, Parcel No. 19, Lot No. SN, Block No. SN,
                        District. Cast 12, Address - Sector - Rio Verde arriba, Provence La Vega,
                        Republica Dominicana;

               ii.      All that lot or parcel of land, together with its buildings, appurtenances,
                        improvements, fixtures, attachments and easements, known and described as
                        Lot 33, DC 125, La Vega, Provence La Vega, Republica Dominicana;

              iii.      All that lot or parcel of land, together with its buildings, appurtenances,
                        improvements, fixtures, attachments and easements, known and described as
                        Lot 19, DC 12, Sublots a & b, La Vega, Provence La Vega, Republica
                        Dominicana;
Case 1:10-cr-00905-LTS Document 2300-1 Filed 03/30/20 Page 2 of 8



   iv.    All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          Lot 133-A, DC 29, La Vega, Provence La Vega, Republica Dominicana;

    v.    All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          the property Assigned Cadastral Designation 313336392459, La Vega,
          Provence La Vega, Republica Dominicana;

   vi.    All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          Lot 57, DC 4, La Vega, Provence La Vega, Republica Dominicana;

   vii.   All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          Lot 58, DC 4, La Vega, Provence La Vega, Republica Dominicana;

  viii.   All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          Lot 84, DC 4, La Vega, Provence La Vega, Republica Dominicana;

   ix.    All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          Lot 85, DC 4, La Vega, Provence La Vega, Republica Dominicana;

    x.    All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          Lot 72-A-14, DC 3, Condominium Torre Imperial House, Apt. 10, Santo
          Domingo, Republica Dominicana;

   xi.    All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          the property Assigned Cadastral Designation 400401882578, A-9 Calle Paseo
          de los Locutores, No.47, Sector Evaristo, Morales Distrito Nacional Santo
          Domingo, Republica Dominicana;

   xii.   All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          Licenciado Malaquias Gil No. 8 Serralles Sector, Santo Domingo, Republica
          Dominicana;

  xiii.   All that lot or parcel of land, together with its buildings, appurtenances,
          improvements, fixtures, attachments and easements, known and described as
          Lot 1, DC 12, La Vega, Provence La Vega, Republica Dominicana;


                                     2
        Case 1:10-cr-00905-LTS Document 2300-1 Filed 03/30/20 Page 3 of 8



           xiv.    All that lot or parcel of land, together with its buildings, appurtenances,
                   improvements, fixtures, attachments and easements, known and described as
                   Lot 94, B-1 ,DC 3, La Vega, Provence La Vega, Republica Dominicana;

            xv.    All that lot or parcel of land, together with its buildings, appurtenances,
                   improvements, fixtures, attachments and easements, known and described as
                   Lot 163, DC 3, La Vega, Provence La Vega, Republica Dominicana;

           xvi.    All that lot or parcel of land, together with its buildings, appurtenances,
                   improvements, fixtures, attachments and easements, known and described as
                   Lot 93, DC 3, La Vega, Provence La Vega, Republica Dominicana;

          xvii.    All that lot or parcel of land, together with its buildings, appurtenances,
                   improvements, fixtures, attachments and easements, known and described as
                   the property assigned Cadastral Designation 313390450783 DC 3, La Vega,
                   Provence La Vega, Republica Dominicana;

          xviii.   All that lot or parcel of land, together with its buildings, appurtenances,
                   improvements, fixtures, attachments and easements, known and described as
                   Lot 18, DC 12 (Cadastral Designation 313367085922), La Vega, Provence La
                   Vega, Republica Dominicana;

           xix.    All that lot or parcel of land, together with its buildings, appurtenances,
                   improvements, fixtures, attachments and easements, known and described as
                   Seccion Arroyo Hondo Arriba Manga Larga (Cadastral Designation
                   313358732559), La Vega, Provence La Vega, Republica Dominicana;

            xx.    All that lot or parcel of land, together with its buildings, appurtenances,
                   improvements, fixtures, attachments and easements, known and described as
                   Lot 15, DC 12, La Vega, Provence La Vega, Republica Dominicana;

           xxi.    All that lot or parcel of land, together with its buildings, appurtenances,
                   improvements, fixtures, attachments and easements, known and described as
                   Lot 30, DC 125, La Vega, Provence La Vega, Republica Dominicana;

(i. through xxi., the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

                                                 3
        Case 1:10-cr-00905-LTS Document 2300-1 Filed 03/30/20 Page 4 of 8



accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

                   WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

                   WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on June 24, 2016 for thirty (30) consecutive days, through July 23, 2016, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on August

14, 2019 (D.E. 2272);

                   WHEREAS, in or about September 2019 through January 2020, notice of the

Preliminary Order of Forfeiture was delivered by personal service, to:

              i.     Luis Alberto Gonzalez Reyes, Director of Anti-Money Laundering and
                     Financing of Terrorism Prosecuting Office at the Attorney General’s Office of
                     the Dominican Republic, Tercer nivel del Antiguo Edificio Palacio de Justicia
                     Centro de los Heroes Constanza, Maimón y Estero Hondo, La Feria, Santo
                     Domingo, Distrito Nacional;

             ii.     Alejandro Martin Rosa Llanes, Director of the Department of Management of
                     Seized Assets at the Attorney General’s Office of the Dominican Republic,
                     Primer nivel del Antiguo Edificio Palacio de Justicia Centro de los Heroes


                                                   4
Case 1:10-cr-00905-LTS Document 2300-1 Filed 03/30/20 Page 5 of 8



          Constanza, Maimón y Estero Hondo, La Feria, Santo Domingo, Distrito
          Nacional;

   iii.   Orlando Julian Diaz Abreu, Calle Principal, Manga Larga, Sector Rio Verde
          Arriba, cerca de la Escuela, La Vega;

   iv.    Roberto Antonio Quezada Amadis, Calle del Sol, Plaza Mera,. Santiago;

    v.    Diomarys Valerio Aracena, Burende, Rio Seco Carretera Duarte, La Vega;

   vi.    Johanna Maria Guerra Batista, Las Canas, Entrada de la Presa de Taveras, La
          Penda, La Vega;

   vii.   Dinorah Guerra Blanco, Calle Emilio Guerra, sector Jima Ayaco, La Vega;

  viii.   Jose Lorenzo Cepeda, Calle Principal, Jimayaco, Carbimota, Burende, La
          Vega;

   ix.    Jose Nuñez Enriquez, 43 Street, Sabana Toro, Rio Verde Arriba, La Vega
          Dominican Republic;

    x.    Victor Gumercindo Peña Garcia, Avenida Garcia Godoy, esquina Manuel
          Ubaldo Gomez, La Vega;

   xi.    Felix Damian Olivares Grullon, Calle Palacios Escolares, El Millón, Santo
          Domingo, Distrito Nacional;

   xii.   Ricardo Rafael Diaz Mercado, Carretera La Vega a carrera Palma 1 Bo.,
          Burende Arenoso, La Vega., Calle A, Villa Olga, Santiago;

  xiii.   Gustabo Adolfo Fernandez Nuñez, F Street, Cerro Alto, Santiago (last known
          domicile - he was served pursuant to the unknown domicile procedure in the
          DR);

  xiv.    Aldo Lesther Minier Nuñez, Residencial Almida, calle primera o calle La
          Esperanza, Villa Rosa, La Vega;

   xv.    Angel Fidias Santiago Perez, Calle 12 Este, Villa Maria, Santiago., Calle
          Palacios Escolares, El Millon, Santo Domingo, Distrito Nacional;

  xvi.    Berkis Altagracia Rodriguez Perez, Autopista Duarte 6, La Penda, La Vega,
          Dominican Republic;
                                        5
       Case 1:10-cr-00905-LTS Document 2300-1 Filed 03/30/20 Page 6 of 8




          xvii.   Estela del Carmen Rodriguez Perez, Calle Principal, La Penda, La Vega;

         xviii.   Lauterio Romano Perez, Autopista Duarte, Sector El Quemado, La Penda, La
                  Vega;

           xix.   Teresa de Jesus Rosario Pimentel, Entrada de Cabirmota, Rio Verde, La Vega;

            xx.   Miguel Lora Reyes, Calle Padre Adolfo, La Vega., Calle Profesor Juan Bosch,
                  Edificio Profesional El Carmen, La Vega;

           xxi.   Marcos Antonio Rodriguez Rodriguez, Calle Ponce, edif. GV-S, Centro
                  Santiago., Calle Jose M. Serra, Torre El Pino, La Trinitaria, Santiago;

          xxii.   Maria Altagracia Perez Jimenez de Rodriguez, Autopista Duarte, La Penda, La
                  Vega, Dominican Republic;

         xxiii.   Gloria Marte Rosado, Carretera Presa de Taveras, calle Rancho Viejo, La
                  Penda, La Vega;

          xxiv.   Eddy Ramon Rosario, Calle entrada de Los Bellos, S/N, Sector Burende, La
                  Vega, Eddy Muebles;

          xxv.    Geraldo Antonio Rodriguez Romano, Calle Entrada a la Presa Taveras, , La
                  Torre, La Penda, La Vega;

          xxvi.   Inversiones Roqueza C x A (INROQUEZA), Calle del Sol, Plaza Mera,.
                  Santiago;

         xxvii.   Jose Birilio Rodriguez Romano, Sector La Torre, Carretera La Presa, La
                  Penda, La Vega;

        xxviii.   Juan Francisco Nuñez Suriel, Carretera Manga Larga - Cutupu, La Vega,
                  Dominican Republic; and

          xxix.   Luis Felipe Nuñez Valdez, Carretera Manga Larga - Cutupu, La Vega,
                  Dominican Republic;

(the “Noticed Parties”);




                                               6
        Case 1:10-cr-00905-LTS Document 2300-1 Filed 03/30/20 Page 7 of 8



               WHEREAS, on or about December 13, 2018, the Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property (D.E. 2224) with respect to ORLANDO

RODRIGUEZ, forfeiting to the United States all right, title and interest of ORLANDO

RODRIGUEZ in items iii, iv, vi throughix, and xiii through xx of the Specific Property;

               WHEREAS, the Defendant, the Noticed Parties, and Co-Defendant Orlando

Rodriguez are the only persons and/or entities know by the Government to have a potential interest

in the Specific Property;

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no other petitions to contest the forfeiture as the Specific Property have been filed

or made in this action;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.         All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.         Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.         The Department of Homeland Security/Homeland Security Investigations/

United States Customs and Border Protection, the United States Marshals Service (or its designee)

shall take possession of the Specific Property and dispose of the same according to law, in

accordance with Title 21, United States Code, Section 853(h).
                                                    7
       Case 1:10-cr-00905-LTS Document 2300-1 Filed 03/30/20 Page 8 of 8



           4. The Clerk of the Court shall forward four certified copies of this Final Order of

Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       March 30, 2020

                                                    SO ORDERED:



                                                    /s/ Laura Taylor Swain
                                                    HONORABLE LAURA TAYLOR SWAIN
                                                    UNITED STATES DISTRICT JUDGE




                                               8
